Citation Nr: 1424086	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-22 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical intervertebral disc syndrome, status-post C4-7 fusion, from November 6, 2006 to April 24, 2008.

2.  Entitlement to a disability rating in excess of 30 percent for cervical intervertebral disc syndrome, status-post C4-7 fusion, from January 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 6, 2006 to April 11, 2011 (excluding the period dating from April 24, 2008 through December 31, 2008).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 2005 and from May 2006 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for intervertebral disc syndrome (claimed as neck condition) and assigned a 10 percent disability rating, effective November 6, 2006.  In October 2008, the RO assigned a temporary total rating of 100 percent for the cervical spine disorder, effective April 24, 2008 through May 31, 2008; this was later extended through December 31, 2008 in a July 2009 rating decision.  Subsequently, in June 2010, a Decision Review Officer (DRO) decision increased the evaluation to 30 percent from January 1, 2009.  That, however, is not the highest possible rating, so the appeal continues.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In a February 2014 Board decision, the claims were remanded for adjudicate recently received evidence.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2014 supplemental statement of the case (SSOC).  Thus, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Court has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the issue will be considered herein.  The Board notes that the Veteran has been in receipt of a TDIU from April 11, 2011 and, as described above, he was awarded a temporary total disability rating for his cervical spine disability from April 24, 2008 through December 31, 2008.  However, the claim of entitlement to an increased initial disability rating for a cervical spine has been pending from November 6, 2006; therefore the Board must consider the Veteran's entitlement to a TDIU based upon his cervical spine symptomatology from November 6, 2006 to April 11, 2011 (with the exclusion of the period of the temporary total rating:  April 24, 2008 through December 31, 2008).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the pending claims must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran was afforded a VA examination in April 2007 to address his cervical spine symptomatology.  In addition to range of motion findings, the examiner noted neurological impairment of the right upper extremity and indicated that the "most likely peripheral nerve is the radial nerve."  The examiner diagnosed the Veteran with intervertebral disc syndrome of the cervical spine with degenerative arthritic changes and radial nerve involvement with no complications.

The Veteran underwent a cervical posterior laminectomy in April 2008.  VA treatment records dated in June 2007 documented the Veteran's complaints of numbness and tingling in the right hand and radiculopathy to the bilateral upper extremities, right greater than left.  He was diagnosed with carpal tunnel syndrome.  The treatment provider noted that the carpal tunnel syndrome of the right hand is "possible radiculopathy from the neck, but the neck problem may be a separate issue."  Private treatment records dated in April 2008 noted a diagnosis of bilateral carpal tunnel syndrome.  Private treatment records dated in April 2009 diagnosed the Veteran with cervical radiculopathy.  VA treatment records dated in September 2009 documented the Veteran's complaints of worsening neck pain radiating to the left upper extremity.

The Veteran was afforded a VA examination as to the cervical spine disability in May 2010, at which time the examiner documented "intermittent numbness, tingling, and weakness in the right arm."  The Veteran was afforded general VA examination in August 2011, which documented range of motion findings with respect to the cervical spine; however, findings were incomplete and insufficient to address the diagnostic criteria with respect to the service-connected cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that a VA examination is needed to assess the Veteran's current cervical spine symptomatology.

Moreover, the spine diagnostic rating criteria indicates that any neurological impairment associated with a service-connected spine disability should be granted a separate rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  Thus, as the medical evidence of record is unclear concerning the etiology of the Veteran's neurological complaints, he should be afforded a VA neurological examination.

With regard to the issue of entitlement to a TDIU, the Board initially notes that the claim is inextricably intertwined with the increased rating claims that currently remain on appeal.  In other words, if increased disability ratings are granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Board additionally observes that neither the May 2010 nor the August 2011 VA examiner addressed the occupational effects, if any, of the Veteran's service-connected cervical spine disability.  As such, the Veteran has not been provided a VA examination that adequately discusses the effect of his service-connected cervical spine disable on his ability to secure and follow substantially gainful employment.  Such should be accomplished upon remand.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since April 2011.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected cervical spine disability to include the impact of his service-connected cervical spine disability on his ability to secure and follow substantially gainful employment.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including X-rays, should be performed.

With respect to the service-connected cervical spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:
(a)  note the results (in degrees) of range-of-motion testing of the Veteran's cervical spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's cervical spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).  

(b)  discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire cervical spine, and unfavorable ankylosis of the entire spine.

(c)  report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected cervical spine disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

(d)  identify any evidence of neurological manifestations due to the service-connected cervical spine disability, to include any neurological pathology affecting the upper extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  address the impact of the service-connected cervical spine disability upon the Veteran's industrial activities including his ability to obtain and maintain employment, to include for the period dating from November 2006 to April 2011.  Specifically, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected cervical spine disability (as well as any other disabilities determined to be service connected), either alone or in the aggregate, renders him unable to secure or follow a substantially gainful occupation, to include for the period dating from November 2006 to April 2011.  Consideration must be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

